Citation Nr: 0532160	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1973.  The record reflects that the veteran was awarded a 
Bronze Star, Purple Heart, and Combat Infantryman Badge.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the veteran's claim folder was 
transferred to the Columbia, South Carolina, RO in December 
2000.

In August 2003, the Board remanded the case to the Appeals 
Management Center for further evidentiary development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by occupational and social impairment with reduced 
reliability and productivity; the occupational and social 
impairment from the disability does not more nearly 
approximate deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 50 
percent, but not greater, for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The record reflects that through a letter dated in March 2004 
as well as a statement of the case and supplemental 
statements of the case issued during the course of the 
appeal, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although the originating agency has 
not specifically requested the appellant to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  After notice was provided, the veteran 
was provided ample time to submit or identify pertinent 
evidence.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA.

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Furthermore, the veteran has been 
afforded appropriate VA examinations to determine the 
severity of his service-connected PTSD.  Neither the veteran 
nor his representative has identified any available, 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the veteran's claim would have been different had complete 
VCAA notice been provided at an earlier time.  Accordingly, 
the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim. 


Evidentiary Background

VA outpatient treatment records show that the veteran was 
seen in February 2000 for problems including low frustration 
tolerance, chronic sleep disturbance with nightmares, 
survivor's guilt, flashbacks, avoidance of people and places 
associated with war, difficulties with interpersonal 
relationships, and a history of substance abuse.  The veteran 
was employed and attending school.  He was alert and oriented 
in four spheres.  His speech was lucid, coherent, and 
relevant.  He was not suicidal, homicidal, or psychotic.  He 
was noted to have large bags under his eyes probably due to 
chronic sleep deprivation.  His affect was flat.  He was 
prescribed Trazondone.  

In a statement dated in June 2001, the veteran reported that 
he had quit his job after five years, sold his house, and 
moved from Texas to South Carolina to "start over again."  
He was currently working.  He could not sleep more than two 
hours at a time without dreams.  He had no friends and did 
not want any.  He was in bed from 6:30 pm until 3:00 am.  He 
watched CNN and drank coffee to make him get up and go to 
work.  He did not leave the house unless he absolutely had to 
and did all of his shopping at 4:00 am.  When he moved to 
South Carolina, he was involved in a relationship with a 
woman.  The relationship lasted only three months; however, 
they still talked with each other over the phone.  

In February 2002, the veteran was afforded a VA PTSD 
examination.  The claims folder was available and reviewed in 
conjunction with the examination.  The veteran reported that 
he used to use alcohol and drugs to block out nightmares and 
flashbacks.  He was treated with Wellbutrine and trazonone in 
the past, but had not seen a psychiatrist or psychologist for 
approximately two years since he moved to South Carolina.  
Two weeks prior to the examination, the veteran's private 
physician prescribed Zoloft and some anti-anxiety medication.  

The veteran's first marriage lasted from 1971 to 1980.  He 
attributed the failure of the first marriage to 
incompatibility due to his drug use.  His second marriage 
lasted from 1984 to 1985 and ended for the same reason.  
Since then, he had been in several long-term relationships.  
His long-term girlfriend had left him two months ago to go 
back to Texas.  The veteran had an adult son and a 
grandchild.  He had a good relationship with his son.  The 
veteran had an associate's degree in air conditioning and 
ventilation and had also been going to school to get a 
bachelor's degree in business administration.  He worked as a 
production supervisor and got along well with his boss.  He 
thought he did well in whatever he did.  He had worked in 
construction and painting and had worked at a body shop and 
oil fields   He denied any alcohol or drug use since 1990.  

The veteran reported having nightmares every night regarding 
Vietnam or his family problems.  He had flashbacks whenever 
he heard a loud noise including noises from machines in his 
plant.  He avoided going to places or meetings and avoided 
talking to anyone who told war stories.  He had diminished 
interests, but did not feel estranged from others.  He had 
some trouble getting close to anyone and did not have any 
close friends.  He reported trouble with concentration and 
understanding others during meetings.  He denied any problem 
with anger and did not think that he was on guard all of the 
time.  However, he did feel panicky.  He avoided crowds and 
shopped early in the morning when it was less crowded.  He 
usually stayed home all of the time.  He reported having some 
exaggerated startle response.  

The examiner noted that the veteran was tearful during the 
interview.  He was cooperative and made good eye contact.  
His personal hygiene was fair.  His mood was depressed and 
his affect was sad.  His speech was normal in rate and tone.  
His thought process was logical.  There was no loosening of 
associations or flight of ideas.  He denied any 
hallucinations or homicidal or suicidal ideations.  There was 
no evidence of delusional thoughts.  The veteran's insight 
and judgment were fair.  He was alert and oriented time 
three.  A current GAF of 65 was assigned which the examiner 
noted meant that the veteran had been having some mild 
symptoms and was generally functioning pretty well with some 
interpersonal relationships.  

A subsequent treatment record, also dated in November 2002, 
shows that the veteran had trouble with bad dreams and 
nightmares about his Vietnam experiences.  However, during 
this examination, he reported more depression and suicidal 
thoughts for the past few weeks.  He felt like running his 
truck into a tree and had thoughts of suicide, but did not 
have any urge or plan to harm himself.  The veteran reported 
that he spent 5 years in prison for a drug offense.  
Following his release, he worked as a laborer.  He gradually 
worked in better jobs and currently worked as a production 
supervisor at a manufacturing plant working 10 hours a day.  
In addition, he went to school two evenings a week.  He lived 
alone and did not have any friends.  However, he got along 
with people at work.  

The examiner noted that the veteran was appropriately clothed 
with a sad facial expression.  He was not agitated.  His 
speech was of normal tone, volume, and rate.  There was no 
evidence of loss associations or flight of ideas.  There was 
no evidence of delusional thinking.  His mood was depressed.  
His affect was mood congruent. While he had had suicidal 
ideations, he denied any current wish, intent, or plan to 
harm himself.  There was no evidence of homicidal ideation.  
He had a good fund of knowledge and was of average 
intelligence.  His memory was grossly intact and his insight 
and judgment were not impaired.  Pertinent diagnosis was 
PTSD, prolonged with major depressive disorder, recurrent, 
moderate.  A GAF of 45 with severe stressors was assigned.  

A March 2003 VA outpatient treatment record notes that the 
veteran had been a little less tense and depressed since he 
started on Venlafaxine.  He was sleeping about 4 hours per 
night, but continued to have episodic nightmares.  He 
continued to work long hours and go to school in the 
evenings.  He reported that his mood had been more stable.  
However, when not busy, he found that he had many thoughts 
about Vietnam and past problems.  He had been getting along 
with his employees and coworkers.  He still had some 
unresolved issues with the loss of his common law wife and 
her return to Texas.  He had fleeting thoughts of suicide, 
but denied any plan, wish, or intent to harm himself or 
others.  He planned to take a couple of days off to attend a 
motorcycle show in Daytona.  On examination, the veteran was 
cooperative and pleasant.  He denied hallucination.  There 
was no evidence of delusional thinking, flight of ideas, or 
loose associations.  His mood was less depressed than 
previously and his affect was mood congruent and less 
constricted.  He was not actively suicidal or homicidal.  He 
was oriented times four and his insight and judgment were not 
impaired.  

A follow-up treatment record dated in May 2003 notes that the 
veteran reported worsened symptoms when he stopped taking 
Venlafaxine for about three days.  Without the medication, he 
felt more depressed and even had suicidal ideation.  Since 
being back on the medication, he felt better.  He denied any 
current suicidal thoughts.  He continued to have nightmares 
and intrusive thoughts about Vietnam.  Medication helped, but 
did not stop his symptoms completely.  He worked every day, 
although he stated that on many days he had to force himself 
to work.  He was going to graduate with a business 
administration degree in the next month and his future plans 
were unclear.  He felt alone and did not socialize with 
anyone other than in a work capacity.  He no longer 
corresponded with his former girlfriend.  Despite his 
problems, he had been able to maintain sobriety.  The veteran 
was noted to be clean-shaven and casually dressed.  His 
speech was goal directed and logical.  He was not delusional.  
His mood was mildly dylsphoric.  His affect was mood 
congruent, but somewhat constricted.  He was not currently 
suicidal or homicidal.  He was oriented times four and his 
insight and judgment were not impaired.  

A November 2004 statement from the veteran indicates that he 
was no longer employed and had moved in with his 86-year-old 
mother.  

Pursuant to the prior Board Remand, the veteran was afforded 
a VA psychiatric examination in January 2005.  It was noted 
that the veteran had been steadily employed for the past 25 
years with four different companies.  The veteran reported 
that he had been in nine different relationships, but none of 
them survived long.  He reported that he had a bad temper and 
that physical violence had been a part of his last two 
relationships.  His current life consisted of nothing but 
work, eating, and sleeping.  After coming home from work, he 
would have a couple of drinks and then fix dinner for himself 
and his mother.  He did not drink after eating, but went 
directly to bed at 8:30pm.  He did not get up until about 
4:00 am when he would have coffee and watch the news on 
television.  On weekends, he spent Saturday with his son and 
granddaughter who lived nearby.  He tried to keep busy on 
projects that his son needs help with.  He might drink a six-
pack of beer with his son on weekends.  He had no other 
social contacts and restricted his contacts to his mother, 
brother, son, and granddaughter.  He did not participate in 
recreational activities or exercise.  He had gained about 
fifty pounds in the past two years.  In spite of his 
relationship problems, the veteran had a good record at work 
and had always gotten along well with his bosses and others.  
He saw himself as a person that was able to motivate others 
and get work done.  

The veteran reported interrupted sleep.  He dreamed a lot, 
but most of his dreams were about his relationships rather 
than about the war.  He dreamed about the war perhaps once 
every week to 10 days.  When these occurred, he might wake 
himself up yelling or have intense physical activity during a 
dream.  He had gotten rid of a handgun that he kept near his 
bed as he had woken up with hit in his hand.  He had a 
startle reflex to loud noises.  He was hypervigilant and 
avoided situations where he is closed in.  He kept his back 
to the wall in restaurants so that he could observe the door.  
He avoided crowds.  However, he denied that he was afraid he 
was going to be harmed.  He felt safe at home with a 
Rotweiler for a guard dog.  He had no close friends and 
belonged to no social organizations.  He had survivor guilt 
and was embarrassed to have medals for bravery.  

The examiner noted that the veteran was polite and friendly 
on approach.  He laughed at times, but was noted to have a 
generally sad face when not speaking.  He talked a lot.  He 
became quite sober when asked about his Vietnam service and 
was noted to clench his jaw and start tearing.  He responded 
readily to questions.  His thoughts were organized with no 
delusions or hallucinations.  He reported past suicidal 
thoughts with the most recent being a couple of months ago.  
He had never attempted suicide.  His affect was appropriate.  
Overall his mood was mildly depressed.   He was oriented and 
able to recall three words after five minutes.  He was able 
to name the last three presidents.  He could reverse the 
spelling of WORLD.  His math was accurate and his judgment 
was good in test situations.  The diagnosis was PTSD with 
mild stress due to lack of recreation and social 
relationships.  A GAF of 55 was assigned.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for a 50 percent disability 
evaluation as the evidence shows occupational and social 
impairment with reduced reliability and productivity.  While 
the evidence does not show that the veteran experiences 
flattened affect; or circumstantial, circumlocutory, or 
stereotyped speech; the veteran has frequent nightmares and 
sleep problems associated with his PTSD.  While the veteran 
was successfully employed throughout much of the appeal 
period, he did not have any significant social contacts with 
the exception of his son and mother.  He was noted to have a 
generally sad face with a depressed mood during recent 
examination in January 2005.  In addition, the GAF scores 
have ranged from 45 to 55 which are consistent with moderate 
to serious symptoms.  Accordingly, an increased disability 
rating of 50 percent is warranted for the veteran's 
psychiatric disability.

However, the evidence does not show that the disability is 
manifested by obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  The evidence shows that the veteran's speech 
displays a normal rate, volume, and rhythm.  Likewise, his 
speech is coherent.  There veteran is not delusional and his 
intellectual functioning is average with fair judgment and 
insight.  While depression and anxiety are noted, there is no 
medical evidence of near continuous panic or an inability to 
function independently, appropriately and effectively.  
Despite his PTSD, the veteran has maintained employment and 
was able to obtain a college degree.  In sum, the evidence 
demonstrates that the symptoms and degree of social and 
industrial impairment from the disability do not more nearly 
approximate the criteria for a 70 percent rating than those 
for a 50 percent rating.     

Accordingly, the disability warrants a 50 percent rating.


ORDER

Entitlement to a disability rating of 50 percent, but not 
higher, for PTSD is granted, subject to the criteria 
governing the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


